Per Curiam.
Respondent was admitted to practice by this Court in 2000. He maintains an office for the practice of law in Colorado, where he was admitted in 2000.
By order entered December 13, 2007 (2007 WL 4465801, 2007 Colo Discipl LEXIS 34 [2007]), the Supreme Court of Colorado suspended respondent from practice on consent, for a period of one year and one day, with all but 60 days stayed. The effective date of the 60-day suspension was February 15, 2008. The order also required respondent to successfully complete a one-year period of probation, attend and successfully pass a one day ethics school, and pay costs in the amount of $91. The order was based on a stipulation wherein respondent admitted to violating certain provisions of the Colorado Rules of Professional Conduct as a result of his failure to provide his client with written disclosure of the actual or potential conflict of interest created by entering into a business relationship with the client.
Petitioner moves for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has submitted a responsive affidavit.
We grant petitioner’s motion and further conclude that, in the interest of justice, respondent should be suspended from *1210practice in this state for a period of one year, effective immediately. However, we stay the suspension on condition that respondent fully comply with the conditions placed upon him by the Supreme Court of Colorado. After expiration of the one-year suspension, respondent may apply to this Court for termination of the suspension. Any such application must include proof of respondent’s successful completion of his stayed suspension in Colorado and must be served upon petitioner, which may be heard thereon.
Cardona, EJ., Mercure, Peters, Spain and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court, which suspension is stayed upon the terms and conditions set forth in this Court’s decision.